Case 1:18-cv-00261-JMS-WRP Document 271 Filed 08/25/20 Page 1 of 2             PageID #:
                                  3574



                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 WIHC LLC dba ALOHA            )              CIV. NO. 18-00261 JMS-WRP
 TOXICOLOGY,                   )
                               )              ORDER ADOPTING
               Plaintiff,      )              MAGISTRATE JUDGE’S
                               )              FINDINGS AND
       vs.                     )              RECOMMENDATION TO DENY
                               )              PLAINTIFF’S MOTION TO
 NEXTGEN LABORATORIES,         )              ENFORCE OR IN THE
 INC., et al.,                 )              ALTERNATIVE TO RESCIND
                               )              SETTLEMENT AND TO GRANT
               Defendants.     )              IN PART AND DENY IN PART
                               )              DEFENDANTS’ MOTION TO
 _____________________________ )              ENFORCE SETTLEMENT

               ORDER ADOPTING MAGISTRATE JUDGE’S
        FINDINGS AND RECOMMENDATION TO DENY PLAINTIFF’S
       MOTION TO ENFORCE OR IN THE ALTERNATIVE TO RESCIND
        SETTLEMENT AND TO GRANT IN PART AND DENY IN PART
           DEFENDANTS’ MOTION TO ENFORCE SETTLEMENT

             Findings and Recommendation having been filed and served on all

 parties on July 30, 2020, and no objections having been filed by any party,

             IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title

 28, United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the “Findings

 and Recommendation To Deny Plaintiff’s Motion to Enforce or in the Alternative

 ///

 ///

 ///

 ///
Case 1:18-cv-00261-JMS-WRP Document 271 Filed 08/25/20 Page 2 of 2                    PageID #:
                                  3575



 to Rescind Settlement and to Grant in Part and Deny in Part Defendants’ Motion

 to Enforce Settlement” are adopted as the opinion and order of this Court.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, August 25, 2020.




                                                /s/ J. Michael Seabright
                                               J. Michael Seabright
                                               Chief United States District Judge




 WIHC LLC dba Aloha Toxicology v. NextGen Laboratories, Inc., et al., Civ. No. 18-00261 JMS-
 WRP, Order Adopting Magistrate Judge’s Findings and Recommendation to Deny Plaintiff’s
 Motion to Enforce or in the Alternative to Rescind Settlement and to Grant in Part and Deny in
 Part Defendants’ Motion to Enforce Settlement




                                               2
